PRECEDENTIAL

       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT
               ________________

                     No. 20-1813
                  ________________

  TIMOTHY E. VUYANICH; CAROL L. VUYANICH,
                         Appellants

                           v.

 SMITHTON BOROUGH; CHIEF MICHAEL R. NATALE,
   in his individual capacity; PATROLMAN RALPH R.
   MARSICO, JR., in his individual capacity; DALE H.
  COOPER; MARSH AUTO SAVAGE INC.; HARRY F.
THOMPSONS GARAGE, INC.; JARVIS AUTO & TRUCK
     SALVAGE; R&R AUTO RECYCLING; SOUTH
   HUNTINGDON TOWNSHIP; SUPERVISOR EDDIE
    TROUPE, in his individual capacity; SUPERVISOR
   MATTHEW JENNEWINE, in his individual capacity;
SUPERVISOR RICHARD GATES, in his individual capacity
                     ________________
       Appeal from the United States District Court
          for the Western District of Pennsylvania
           (D.C. Civil Action No. 2-19-cv-01342)
    District Judge: Honorable William S. Stickman, IV
                    ________________

              Argued on December 15, 2020
    Before: AMBRO, BIBAS, and ROTH, Circuit Judges

               (Opinion filed: July 27, 2021)

Alexander W. Brown [Argued]
Bernard P. Matthews, Jr.
Meyer Darragh Buckler Bebenek & Eck
40 North Pennsylvania Avenue, Suite 410
Greensburg, PA 15601
             Counsel for Appellants

Suzanne B. Merrick [Argued]
Thomas Thomas & Hafer
U.S. Steel Tower
600 Grant Street, Suite 2600
Pittsburgh, PA 15219
              Counsel for Appellees Borough of Smithton,
              Chief Michael R. Natale, and Patrolman Ralph
              Marsico, Jr.

Adam R. Gorzelsky
101 North Main Street, Suite 106
Greensburg, PA 15601
             Counsel for Appellee Harry F. Thompson’s
             Garage Inc.

John P. Morgenstern
Penelope B. O’Connell
O’Hagan Meyer
1500 Market Street
East Tower, 12th Floor
Philadelphia, PA 19102




                             2
              Counsel for Appellee Jarvis Auto & Truck
              Salvage

Dennis J. Mulvihill [Argued]
William C. Robinson, III
Amy V. Sims
Robb Leonard & Mulvihill
500 Grant Street
BNY Mellon Center, Suite 2300
Pittsburgh, PA 15219
              Counsel for Appellees Township of South
              Huntingdon, Supervisor Eddie Troupe,
              Supervisor Matthew Jennewine, Supervisor
              Richard Gates

                     ________________

                 OPINION OF THE COURT
                    ________________

AMBRO, Circuit Judge

       Two homeowners allegedly treated their property as a
junkyard. This resulted in misdemeanor criminal charges
against one of the homeowners for creating a public nuisance.
The surrounding borough sought to clean up the property while
the charges were pending, and a Pennsylvania state court judge
authorized the borough to do so after giving the homeowner a
brief window to collect any belongings he wished to keep. The
homeowners failed to retrieve their possessions during this
window, and thereafter the borough and other affiliated entities
hauled away the vehicles and other items that were strewn
throughout the yard. In an effort to obtain damages




                               3
compensating them for their seized property, the homeowners
filed suit in federal court, alleging violations of the United
States Constitution and state law.

       The District Court dismissed the complaint, holding it
lacked jurisdiction under the Rooker-Feldman doctrine, which
precludes federal district courts from exercising jurisdiction
over appeals from unfavorable state court judgments—
typically a task reserved for the United States Supreme Court.
But that Court has repeatedly emphasized that the doctrine is a
narrow one that defeats federal subject-matter jurisdiction only
under limited circumstances. And we have a precise four-
pronged inquiry for when Rooker-Feldman should be invoked.
When even one of the four prongs is not satisfied, it is not
proper to dismiss on Rooker-Feldman grounds. Because this
case does not satisfy all four prongs, we reverse.

       In so holding, we do not suggest that federal cases
implicating matters previously litigated in state court should
automatically survive a motion to dismiss. Far from it: there
are many other principles, including claim and issue
preclusion, that may doom such federal claims. But many of
those principles are non-jurisdictional, and courts should be
wary of finding a Rooker-Feldman jurisdictional issue where
none exists.

   I. Facts and Procedural History

     Timothy E. Vuyanich and his mother, Carol L.
Vuyanich, reside at a property in Smithton, Pennsylvania they




                               4
own jointly.1      Their property straddles two municipal
corporations in Westmoreland County, Pennsylvania:
Smithton Borough (the “Borough”) and South Huntingdon
Township (the “Township”). The latter gave the former
jurisdiction to enforce its ordinances on the Vuyanich property.

       In July 2018, the Borough brought misdemeanor
criminal charges against Timothy for abandoning inoperable
vehicles, old appliances, and other trash on and around his
property, in violation of local ordinances and state statutes.
This was not Timothy’s first run-in with local authorities; he
had received multiple prior citations for keeping his motor
vehicles in a nuisance condition but had allegedly refused to
dispose of them. Borough officials claim the property had been
in an “offensive condition” since at least 2014, and that
neighbors had complained the “junk” smelled bad, attracted
snakes and rats, presented dangers to small children, and was
an eyesore that might lower the value of their homes. App. at
92.

       Apparently impatient to have the property cleaned
without waiting “months and months for the criminal charges
to work their way through court,” the Borough and the District
Attorney’s office agreed to seek the state criminal court’s
assistance in the meantime to get the job done. App. at 99–
100. The Vuyaniches’ complaint references minutes from a
January 2019 meeting at which the Borough council apparently
“talked about not telling Vuyanich what is happening
beforehand, so that he doesn’t remove items.” App. at 34, 84.

1
  Because Timothy and Carol share a last name, we use their
first names when referring to them individually and refer to
them collectively as “the Vuyaniches.”




                               5
        In June 2019, a state court judge held a status
conference on Timothy’s criminal case, at which Timothy, his
public defender, an assistant district attorney, and Borough
police chief Michael R. Natale appeared. The parties discussed
the best means for cleaning up the property—a topic Timothy
claims he was not adequately warned would be discussed.
Natale represented that, “under the [B]orough ordinance that
[Timothy] was originally cited for, the [B]orough has full
authority to move in immediately and remediate the problem.”
App. at 121. The public defender told the judge Timothy
needed more time to remove the items he wished to keep, in
part because he was in poor health and his mobility was
limited, and the judge agreed he would have 20 days to do so.
But the judge also stated that, after the expiration of 20 days,
“the [B]orough will be authorized to go in and start the clean
up process.” App. at 124.
        After the hearing, the state court judge issued an order
(the “June 18, 2019 order”) continuing the criminal case for 60
days. It explained that this additional time was needed for a
Borough “contractor to finish clean-up of [the] property [and]
to determine [the] total cost” Timothy owed for the clean-up
effort. App. at 127. It also provided that Timothy had “20 days
to remove his personal items from [the] property.” Id. It was
silent, however, as to which items the Borough was authorized
to seize and whether those items could be seized permanently
or just temporarily.

        On July 9, 2019, 21 days after the state court hearing,
the Borough began cleaning the property without the
Vuyaniches’ permission or a warrant. The cleanup effort
continued until early October 2019. Natale and Ralph Marsico,
Jr. of the Borough Police Department, along with Township




                               6
Supervisors Eddie Troupe, Matthew Jennewine, and Richard
Gates, allegedly participated in this effort, and contractors Dale
Cooper, Harry F. Thompson’s Garage, R&R Auto Recycling,
Jarvis Auto & Truck Salvage, and Marsh Auto Salvage, Inc.
were hired to haul away the debris strewn throughout the yard.2

       The Vuyaniches take issue not only with this
“intrusion[],” App. at 65, but also with the manner in which
the cleanup was conducted. They claim some of the
Defendants entered the “curtilage”3 area of their yard, coming
close to their dwelling, “physically contacting” their private
shed, and ignoring the many “no trespassing” signs posted
throughout the property. App. at 46. The Vuyaniches further
allege Natale told some of the Defendants they could keep, sell,
use, scrap, or destroy the items seized from the property
without creating an inventory showing which items had resale
value or had been destroyed. At least one of the Defendants
was apparently able to obtain a small sum ($110) for scrap
metal removed from the property.

        Believing some of the removed items to be valuable, the
Vuyaniches sent a cease-and-desist letter to a subset of the
Defendants in July 2019, threatening to file a federal suit unless
the Borough compensated them. An attorney for the Borough
responded that they would not get even “one cent.” App. at
152. In response, the Vuyaniches made good on their threat,
filing a federal suit in October 2019 under 42 U.S.C. § 1983
alleging violations of the Fourth, Fifth, and Fourteenth
2
 We refer to this group collectively as “Defendants.”
3
  The “curtilage” is “the area immediately surrounding and
associated with the home.” Florida v. Jardines, 569 U.S. 1, 6
(2013) (internal quotation marks and citation omitted).




                                7
Amendments alongside state law claims for conversion and
trespass.

       Defendants filed motions to dismiss the complaint,
which the District Court granted in April 2020, holding that it
lacked jurisdiction under the Rooker-Feldman doctrine. The
Vuyaniches moved to alter the judgment under Federal Rule of
Civil Procedure 59(e), which the District Court denied. The
Vuyaniches then appealed to us. Shortly thereafter, in May
2020, Timothy was convicted of the public nuisance charge
and ordered to pay $5,100 in restitution for the cost of cleaning
up his property.

    II. Jurisdiction and Standard of Review

        The District Court had federal question jurisdiction over
the Vuyaniches’ § 1983 claims under 28 U.S.C. § 1331 and
supplemental jurisdiction over the related state law claims
under 28 U.S.C. § 1367(a). We discuss the issue of our
jurisdiction below, but to the extent we have subject-matter
jurisdiction, we exercise it under 28 U.S.C. § 1291. Great W.
Mining & Min. Co. v. Fox Rothschild LLP, 615 F.3d 159, 163
n.3 (3d Cir. 2010); see also United States v. Ruiz, 536 U.S. 622,
628 (2002) (“[A] federal court always has jurisdiction to
determine its own jurisdiction.”). We exercise fresh review
over the District Court’s dismissal of the suit under Federal
Rule of Civil Procedure 12(b)(1). Great W. Mining, 615 F.3d
at 163.4

4
  The Vuyaniches also appeal the District Court’s denial of
their motion to alter the judgment under Rule 59, which we
review for abuse of discretion except for “matters of law,
which are subject to plenary review.” Cureton v. Nat’l




                               8
   III. Legal Background

        “In certain circumstances, where a federal suit follows
a state suit, the Rooker–Feldman doctrine prohibits the district
court from exercising jurisdiction.” Id. at 163–64. The
doctrine stems from 28 U.S.C. § 1257, which “vests authority
to review a state court’s judgment solely in th[e] [United States
Supreme] Court.” Exxon Mobil Corp. v. Saudi Basic Indus.
Corp., 544 U.S. 280, 292 (2005). The Supreme Court has
relied on this doctrine to defeat federal subject-matter
jurisdiction in only two cases, from which it derives its name:
Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923), and District
of Columbia Court of Appeals v. Feldman, 460 U.S. 462
(1983). Both cases were “essentially appeals from state-court
judgments.” Great W. Mining, 615 F.3d at 165.

       In the years following Rooker and Feldman, federal
courts sometimes blurred the lines between that doctrine and
the principles of issue and claim preclusion. The latter two
principles prevent a plaintiff from relitigating issues that were
(and claims that were or could have been) litigated and
resolved in a prior state court judgment. See, e.g., Marran v.
Marran, 376 F.3d 143, 152 (3d Cir. 2004) (holding that
Rooker-Feldman prevents “relitigating in federal court the
issues decided in a state court”).




Collegiate Athletic Ass’n, 252 F.3d 267, 272 (3d Cir. 2001).
However, because we reverse the District Court’s dismissal of
the case in the first instance, we need not address further the
denial of the Rule 59 motion.




                               9
        Troubled by these developments, in 2005 the Supreme
Court observed that lower federal courts had “extend[ed]” the
doctrine “beyond the contours of the Rooker and Feldman
cases, overriding Congress’ conferral of federal-court
jurisdiction concurrent with jurisdiction exercised by state
courts, and superseding the ordinary application of preclusion
law under 28 U.S.C. § 1738.” Exxon Mobil, 544 U.S. at 283.
It therefore unanimously reined in Rooker-Feldman, making
clear it does not defeat jurisdiction “simply because a party
attempts to litigate in federal court a matter previously litigated
in state court” or even presents a claim that “denies a legal
conclusion” a state court has reached. Id. at 293 (citation
omitted). Nor is Rooker-Feldman coterminous with “[c]omity
or abstention doctrines.” Id. at 292. Instead, the Court held,
the doctrine “is confined to cases of the kind from which [it]
acquired its name: cases brought by state-court losers
complaining of injuries caused by state-court judgments
rendered before the district court proceedings commenced and
inviting district court review and rejection of those judgments.”
Id. at 284. Those cases occupy a “narrow ground.” Id.; see
also Target Media Partners v. Specialty Mktg. Corp., 881 F.3d
1279, 1289–90 (11th Cir. 2018) (Newsom, J., concurring)
(“[T]he Supreme Court’s Exxon decision is best understood as
having narrowed what has been called the ‘so-called Rooker-
Feldman doctrine,’ . . . to its barest essence.”) (internal citation
omitted).5



5
  After Exxon-Mobil, the late Justice Stevens suggested
Rooker-Feldman was defunct altogether. See Marshall v.
Marshall, 547 U.S. 293, 318 (2006) (Stevens, J., concurring)
(arguing that an unrelated doctrine should be given “a decent
burial in a grave adjacent to the resting place of the Rooker-




                                10
      As the Supreme Court later explained, the distinction
between Rooker-Feldman and preclusion is important because

       Congress has directed federal courts to look principally
       to state law in deciding what effect to give state-court
       judgments. Incorporation of preclusion principles
       into Rooker–Feldman risks turning that limited doctrine
       into a uniform federal rule governing the preclusive
       effect of state-court judgments, contrary to the Full
       Faith and Credit Act.

Lance v. Dennis, 546 U.S. 459, 466 (2006) (emphasis in
original). And Rooker-Feldman, unlike claim and issue
preclusion, implicates a federal court’s subject-matter
jurisdiction, meaning it cannot be forfeited or waived, see
United States v. Cotton, 535 U.S. 625, 630 (2002), and courts
must evaluate its applicability sua sponte if it is a concern, see
Bracken v. Matgouranis, 296 F.3d 160, 162 (3d Cir. 2002).

        We have translated the Supreme Court’s approach to
Rooker-Feldman into a four-pronged inquiry. To trigger the
doctrine, the following requirements must be met: “(1) the
federal plaintiff lost in state court; (2) the plaintiff ‘complains
of injuries caused by the state-court judgments’; (3) those
judgments were rendered before the federal suit was filed; and
(4) the plaintiff is inviting the district court to review and reject
the state judgments.” Great W. Mining, 615 F.3d at 166
(alterations omitted) (quoting Exxon Mobil, 544 U.S. at 284).
We have described Prongs 2 and 4 as the “key requirements,”


Feldman doctrine”). However, the Supreme Court has not
explicitly abolished it.




                                 11
id. at 168, but only meeting all four requirements prevents a
district court from exercising jurisdiction under Rooker-
Feldman. We focus primarily on Prongs 2 and 4, neither of
which was satisfied here. We also discuss Prong 1 as to Carol’s
claim.

    IV. Discussion

       A. Prong 2

        To repeat, Prong 2 requires a plaintiff to “complain[] of
injuries caused by the state-court judgments.” Great W.
Mining, 615 F.3d at 166. This requirement “may also be
thought of as an inquiry into the source of the plaintiff’s
injury.” Id. To deprive the court of jurisdiction, the plaintiff’s
injury must actually be “produced by a state-court judgment
and not simply ratified, acquiesced in, or left unpunished by
it.” Id. at 167 (internal quotation marks and citation omitted).

       Any injury Timothy and Carol suffered was not “caused
by” a state court judgment.6 As an initial matter, Natale, the
Borough police chief, represented to the state court judge that
the Borough had preexisting authority under a Borough

6
  The Vuyaniches argue the state court’s June 18, 2019 order
was not a “judgment” at all because it was an interlocutory
order issued before Timothy’s conviction and did not satisfy
the “practical finality approach” we adopted in Malhan v. Sec’y
United States Dep’t of State, 938 F.3d 453, 460 (3d Cir. 2019).
We need not address this issue because even assuming, without
deciding, that the order was an effectively final judgment, it
did not cause the Vuyaniches’ injuries for the reasons that
follow.




                               12
ordinance to seize at least some of the Vuyaniches’ property.
It is not clear this was true; Natale previously sent an internal
email suggesting he believed the Borough could only clean up
the property after obtaining permission from Timothy or a state
court. However, Natale’s position before the state court was at
least defensible: a local ordinance facially permits the
Borough, when confronted with vehicles on private property
that have remained in nuisance condition despite notice of the
problem to the owner, “to correct the conditions” by
“enter[ing] upon the offending premises.” App. at 182.
Accordingly, if the Vuyaniches received the requisite notice,
the Borough could arguably have removed at least the
inoperative vehicles absent any action from the state court.

        But even if the Borough lacked independent authority
to seize the Vuyaniches’ property, the state court is best viewed
as having “acquiesced in” or “ratified” the Borough’s seizure
of the property rather than having “produced” it. Great W.
Mining, 615 F.3d at 167. The court did not order the Borough
to take the Vuyaniches’ property or give any specific
instructions on how the Defendants could go about the clean-
up project. Indeed, to the extent the state court played any role
in shaping the ultimate cleanup effort, it was to the
Vuyaniches’ benefit: Natale suggested the Borough would like
to begin cleaning up the property immediately, but the court
granted the request of Timothy’s counsel for an additional 20
days to remove any valued items from the yard. App. at 118
(Public Defender: “I’ve been urging [Timothy] to cooperate,
and he said that he will do that. We’re just looking . . . for more
time to see if we can solve this problem”); App at 122 (Judge:
“So I’m telling [the Borough], you’re not authorized to go in
there until at least day 21.”). And the actions with which the
Vuyaniches principally take issue—springing the cleanup




                                13
request on Timothy at a status hearing without adequate prior
notice, trespassing in the “curtilage” area of the Vuyaniches’
yard, interfering with their private shed, permanently
destroying or selling their property for a profit without keeping
an inventory of the items sold or destroyed, and refusing to
provide any compensation for the seized property—are
traceable to Defendants alone. “When . . . a federal plaintiff
asserts injury caused by the defendant’s actions and not by the
state-court judgment, Rooker–Feldman is not a bar to federal
jurisdiction.” Great W. Mining, 615 F.3d at 167; see also Van
Hoven v. Buckles & Buckles, P.L.C., 947 F.3d 889, 893 (6th
Cir. 2020) (concluding Rooker-Feldman was inapplicable
because the plaintiff’s “injuries . . . did not arise from the [state
court’s] writs of garnishment by themselves,” but rather from
the defendants’ “actions in tallying the amount of relief
requested”); Hulsey v. Cisa, 947 F.3d 246, 250 (4th Cir. 2020)
(holding that Rooker-Feldman did not bar jurisdiction because
the plaintiff did not “seek[] redress for an injury caused by the
state-court decision itself . . . but rather for injuries caused by
the defendants’ allegedly fraudulent conduct in prosecuting”
the state court case against him) (internal citation omitted)
(emphasis in original).

       At bottom, any injuries the Vuyaniches may have
suffered were caused by the Defendants, not the state court.
Accordingly, Prong 2 of Rooker-Feldman does not apply.7

7
  The Vuyaniches urge us to adopt the Eleventh Circuit’s
position that “[a] claim about conduct occurring after a state
court decision . . . cannot be barred under Rooker–Feldman.”
Target Media Partners, 881 F.3d at 1286. We decline to adopt
any such blanket temporal rule. The timing of the plaintiff’s
injury is a “useful guidepost,” Great W. Mining, 615 F.3d at




                                 14
       B. Prong 4

        Even if Prong 2 were satisfied, Rooker-Feldman would
still not bar jurisdiction because this case does not meet the
requirements of Prong 4. To refresh, that prong requires a
plaintiff to “invit[e] the district court to review and reject [a]
state judgment[].”8 Great W. Mining, 615 F.3d at 166. The
Vuyaniches did not invite the District Court to do so.

        “When the plaintiff attempts to litigate previously
litigated matters, the federal court has jurisdiction as long as
the federal plaintiff presents some independent claim, even if
that claim denies a legal conclusion reached by the state court.”
In re Philadelphia Ent. & Dev. Partners, 879 F.3d 492, 500
(3d Cir. 2018) (quoting Great W. Mining, 615 F.3d at 169)
(internal quotation marks omitted). “In other words, if the
federal court’s review does not concern ‘the bona fides of the
prior judgment,’ the federal court ‘is not conducting
[prohibited] appellate review’” even if “the claim for relief if
granted would as a practical matter undermine a valid state


167, but that a plaintiff’s injury is caused by conduct occurring
after a state court decision is not on its own dispositive to the
Prong 2 analysis. It is easy to imagine scenarios in which this
prong of Rooker-Feldman could be satisfied even when some
of the conduct at issue took place after a state court decision—
for example, when a state court explicitly ordered defendants
to take the precise action that later gave rise to the plaintiff’s
claims, and the plaintiff asks the district court to vacate the
state court judgment ordering that action.
8
  Again, we assume without deciding that the June 18, 2019
order was a “judgment.”




                               15
court order.” Id. at 500, 503 (quoting Great W. Mining, 615
F.3d at 169).

        Here, the Vuyaniches have presented the requisite
“independent claim[s]”: they have challenged the Defendants’
actions as unconstitutional and tortious. The District Court
could have ruled on these claims without conducting appellate
review of the June 18, 2019 order. For example, without
reviewing or rejecting the state court order, that Court could
have held unconstitutional the ordinance of the Borough
ostensibly authorizing it to seize the Vuyaniches’ property.
See Great W. Mining, 615 F.3d at 168 (noting that declaring a
statute unconstitutional would not “amount to appellate
reversal or modification of a valid state court decree” relying
on that statute). Similarly, without touching the underlying
state court order, the District Court could have concluded the
Borough carried out the clean-up in an unconstitutional or
tortious way. It is of no consequence that these conclusions
might, “as a practical matter[,] undermine” the efficacy of the
state court order. In re Philadelphia Ent., 879 F.3d at 503.

        To be sure, the Vuyaniches’ federal complaint asserts
that the state court’s order was “invalid.” See, e.g., App. at 39,
40, 57. But doing so remains insufficient, on its own, to trigger
Rooker-Feldman. Great W. Mining, 615 F.3d at 171. The
Vuyaniches are “not merely contending that the state-court
decision[] w[as] incorrect or that [it was] in violation of the
Constitution. Instead, [they] claim[] that people involved in
the decision violated some independent right.” Id. at 172
(internal quotation marks and citation omitted).             And
importantly, the Vuyaniches did not ask the District Court to
overturn the June 18, 2019 state-court order, but rather sought
damages for the actions Defendants took under the guise of




                               16
implementing that order. See id. at 173 (“[W]hile [plaintiff’s]
claim for damages may require review of state-court judgments
and even a conclusion that they were erroneous, those
judgments would not have to be rejected or overruled for Great
Western to prevail.”). The complaint raises the alleged
invalidity of the state court’s order only to assert that the
document does not provide “lawful justification” for
Defendants’ actions or a “legally permissible substitute for a
warrant issued upon probable cause.” App. at 57, 70. At most,
the complaint contends that the state court order offers
Defendants no legal safe harbor. But the Vuyaniches bring no
direct challenge to the state court order itself.

        In this respect, this case stands in stark contrast to the
Rooker and Feldman decisions. In the former, the plaintiff
asked the district court to declare a state court’s judgment “null
and void.” 263 U.S. at 414. And in Feldman, parties who had
unsuccessfully petitioned the District of Columbia’s highest
court to waive certain bar requirements “commenced a federal-
court action against the very court that had rejected their
applications.” Exxon-Mobil, 544 U.S. at 283.9 Unlike in those
cases, the relief requested in our case—money damages for the
Defendants’ allegedly overzealous cleanup efforts—does not


9
  Notably, even in the Feldman case itself, the Supreme Court
declined to apply a jurisdictional bar to all of the plaintiffs’
claims. Instead, it concluded that while the district court lacked
subject-matter jurisdiction over the plaintiffs’ challenge to the
state court’s specific application of the bar requirements, it
retained jurisdiction to the extent plaintiffs “mounted a general
challenge to the constitutionality of” the relevant bar
requirements. Feldman, 460 U.S. at 483.




                               17
invite the District Court to review and reject a state court
judgment.

       C. Prong 1

       Although the failure to satisfy either Prong 2 or Prong 4
dooms Defendants’ Rooker-Feldman argument, we also take
the opportunity to recognize an abrogation of the law the
District Court relied on to hold that Prong 1 bars Carol’s
claim.10 Carol did not lose in state court; she was not even a
party to the criminal proceeding against Timothy or to the state
court’s June 18, 2019 order. The District Court concluded this
fact was irrelevant, relying on our decision in Marran v.
Marran, 376 F.3d 143, 151 (3d Cir. 2004), which held that
“Rooker-Feldman bars actions brought by parties in privity
with the parties in the state action.” Id. (citation omitted).
Because Timothy and Carol own their property as joint tenants
and had an apparently equal claim to the personal effects
removed during the cleanup effort, the District Court
concluded they were in privity and that Rooker-Feldman
barred Carol’s claims as well.

       We disagree with that conclusion. Although the Court
correctly characterized our decision in Marran, the Supreme
Court partially abrogated that holding in Lance v. Dennis by
concluding that “[t]he Rooker–Feldman doctrine does not bar
actions by nonparties to the earlier state-court judgment simply
because, for purposes of preclusion law, they could be


10
  Given our holding on the “key requirements” of Rooker-
Feldman (Prongs 2 and 4), we need not otherwise analyze
Prong 1 (with respect to Timothy) or Prong 3.




                              18
considered in privity with a party to the judgment.” 546 U.S.
at 466.

        Lance governs here. To be sure, it left open the
possibility that Rooker-Feldman might sometimes prevent
federal claims from a party not named in an earlier state
proceeding, like when an “estate takes a de facto appeal in a
district court of an earlier state decision involving [a]
decedent.” Id. n.2. But Rooker-Feldman does not bar Carol’s
claim “simply because, for purposes of preclusion law, [she]
could be considered in privity with” Timothy. Id.

       D. Alternative Bases for Dismissal

       Defendants argue that even if Rooker-Feldman poses no
bar to federal subject-matter jurisdiction, we should affirm
dismissal of the case on an alternative ground: because the
Vuyaniches’ claims are barred by issue preclusion and under
the doctrine articulated in Heck v. Humphrey, 512 U.S. 477,
486–87 (1994), which provides that a plaintiff may not recover
damages under § 1983 if doing so would imply the invalidity
of a prior conviction that has not otherwise been overturned.
The District Court did not reach this alternative, and indeed
Timothy was not convicted until after the District Court
dismissed the case.

         “We ordinarily decline to consider issues not decided by
a district court, choosing instead to allow that court to consider
them in the first instance.” Forestal Guarani S.A. v. Daros
Int’l, Inc., 613 F.3d 395, 401 (3d Cir. 2010). There is no reason
to depart from that principle here. See Skinner v. Switzer, 562
U.S. 521, 533 n.11 (2011) (“[Q]uestions of preclusion
unresolved below are ‘best left for full airing and decision on




                               19
remand.’”) (quoting Lance, 546 U.S. at 467 (Ginsburg, J.,
concurring)).

        Although “all courts ‘have an independent obligation to
determine whether subject-matter jurisdiction exists,’” Great
W. Mining, 615 F.3d at 163 (quoting Arbaugh v. Y & H
Corp., 546 U.S. 500, 514 (2006)), we need not address
Defendants’ alternative preclusion arguments in the first
instance because preclusion “is not a jurisdictional matter,”
Exxon Mobil, 544 U.S. at 293. And as panels of our Court have
stated in not precedential opinions, Heck does not present
jurisdictional issues either. See, e.g., Ortiz v. New Jersey State
Police, 747 F. App’x 73, 77 (3d Cir. 2018); Bolick v. Sacavage,
617 F. App’x 175, 177 (3d Cir. 2015) (per curiam); Reaves v.
Pennsylvania Bd. of Prob. & Parole, 580 F. App’x 49, 54 n.3
(3d Cir. 2014) (per curiam).

        Importantly, the Heck decision contains no
jurisdictional language. Instead, it holds that a “§ 1983 cause
of action for damages attributable to an unconstitutional
conviction or sentence does not accrue until the conviction or
sentence has been invalidated.” Heck, 512 U.S. at 489–90; see
also Teagan v. City of McDonough, 949 F.3d 670, 678 (11th
Cir. 2020) (noting, in a dictum, that “the Supreme Court’s own
language suggests that Heck deprives the plaintiff of a cause of
action—not that it deprives a court of jurisdiction”).
Consistent with this approach, at least one of our sister circuits
has treated Heck as an affirmative defense rather than a
jurisdictional rule. See Carr v. O’Leary, 167 F.3d 1124, 1126
(7th Cir. 1999) (“The failure to plead the Heck defense in a
timely fashion was a waiver[.]”); but see O’Brien v. Town of
Bellingham, 943 F.3d 514, 529 (1st Cir. 2019) (stating, without
analysis, that “[w]hether Heck bars § 1983 claims is a




                               20
jurisdictional question”). As the Ninth Circuit has opined,
“compliance with Heck most closely resembles the mandatory
administrative exhaustion of [Prison Litigation Reform Act]
claims, which constitutes an affirmative defense and not a
pleading requirement.” Washington v. Los Angeles Cnty.
Sheriff’s Dep’t, 833 F.3d 1048, 1056 (9th Cir. 2016). We agree
that Heck does not implicate a federal court’s jurisdiction; thus
there is no need to reach Defendants’ Heck argument at this
time. The District Court is free to consider it and Defendants’
other alternative arguments for dismissal as appropriate on
remand.11
                  *      *      *      *       *

        The Supreme Court has made clear that Rooker-
Feldman is a limited doctrine that must not be applied outside
of a precise, narrow set of circumstances. Those circumstances
are not present here, and we therefore reverse the District
Court’s dismissal of the case and remand for further
proceedings.




11
   We also deny the parties’ motions to file a supplemental
appendix and briefing on these alternative issues. We note the
Vuyaniches already included in the joint appendix some of the
documents supporting Timothy’s state court conviction, even
though it is well established that we consult materials outside
the District Court record only in “exceptional circumstances.”
Acumed LLC v. Advanced Surgical Servs., Inc., 561 F.3d 199,
226 (3d Cir. 2009). Although we have taken judicial notice of
Timothy’s conviction, we have not otherwise considered these
extra-record materials during this appeal.




                               21